Citation Nr: 0404931	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  00-24 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from July 1942 to November 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 RO rating decision 
which denied service connection for bilateral hearing loss.  
The veteran requested a Travel Board hearing but withdrew his 
request in April 2002.  In September 2002, the Board 
undertook additional development of the evidence.  In May 
2003, the Board remanded this appeal to the RO for further 
development.  


FINDINGS OF FACT

The veteran's current bilateral hearing loss began during his 
active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Coast Guard from 
July 1942 to November 1945.  Service personnel records 
indicate service aboard ships, and his primary occupational 
specialty was motor machinist's mate.  He received citations 
including the Asiatic-Pacific Area Campaign Medal with one 
bronze engagement star.  Service medical records show normal 
hearing, and the November 1945 separation examination 
indicated no ear defects and normal hearing of 30/30 on voice 
testing.  

A December 1986 private audiological evaluation from E. D. 
Spann, clinical audiologist, shows a bilateral hearing loss 
disability.  

In August 1999, the veteran claimed service connection for 
hearing loss.

In a September 2000 statement, the veteran reported that 
early in his period of service he went to a school for 
machinists and then spent the rest of his time working on 
noisy engines.  He indicated that he believed that his 31/2 
years of working in the noisy atmosphere of engine rooms had 
contributed to his hearing loss.  He reported that no effort 
was made to protect the hearing of people under those 
circumstances.  The veteran noted that he received treatment 
for his hearing at a VA facility in 1968 and that he was told 
that he had nerve damage.  However, he stated that he had no 
present evidence of those tests.  

The veteran underwent a VA audiological examination in 
February 2003.  It was noted that records were reviewed and 
that the only audiometric data found was an audiogram from 
December 1986 which indicated that mixed hearing loss in the 
right ear and sensorineural hearing loss in the left ear.  
The veteran reported that the onset of the hearing loss was 
in approximately 1960.  He indicated that he had a fungal 
infection in his ears in 1975 and a negative history for all 
other ear pathology.  He reported vertigo since 1988.  He 
complained of tinnitus.  It was noted that miliary noise 
exposure included noise encountered in the engine room on a 
ship and that occupational and recreational noise exposure 
was minimal.  The veteran stated that he had been wearing 
hearing aids for approximately 20 years.  Current audiology 
testing showed a bilateral hearing loss disability.  The 
examiner indicated that results from the examination 
indicated mixed hearing loss in the right ear and 
sensorineural hearing loss in the left ear.  

The veteran underwent a VA ear examination in October 2003.  
It was noted that his records were reviewed and that service 
records showed normal hearing.  The veteran reported that 
during his period of active duty he worked in an engine room 
on a ship which was very loud.  He stated that he was not 
aware of a hearing problem at that time.  He said that he was 
not aware of hearing problems at the time of his discharge 
from service.  He stated that approximately 20 later was 
evaluated and found to have hearing loss.  He said he 
tolerated the problem for a number of years and that 
approximately 25 years ago he got hearing aids.  The veteran 
reported no problems with recurrent ear infections, no other 
trauma to his ears, and no other significant noise exposure 
over the years.  The examiner noted that examination of the 
ears was normal and that audiometric testing showed 
significant bilateral hearing loss.  The impression was 
bilateral sensorineural hearing loss, worse in the high 
frequencies, and worse in the left ear.  The examiner 
commented that there was no indication by previous testing 
that the veteran had significant hearing loss at the time of 
his discharge from service.  The examiner stated that it was 
possible that the loud noise exposure that the veteran 
sustained in engine room work did cause some initial high 
frequency hearing loss, but that such was not noticed at that 
time and there were other potential sources for hearing loss 
since that time including maturity.  The examiner remarked 
that he thought that it could not be said that there was a 
significant portion of the veteran's hearing loss secondary 
to the noise exposure he sustained while on active duty.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for service connection for bilateral 
hearing loss.  Identified relevant medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if the current hearing loss disability 
can be adequately linked to service.  Ledford v. Derwinski, 3 
Vet.App. 87 (1992).

The service medical records for the veteran's 1942-1945 
active duty do not reveal hearing loss.  The only hearing 
test used in service was voice testing, rather than more 
sophisticated audiometric testing.  His service personnel 
records indicate shipboard service as a motor machinist's 
mate.  Clearly he had significant World War II noise exposure 
from engine noise of ships.  A 1986 private audiological 
evaluation shows a bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385.  The veteran says he was tested 
earlier, in the 1960s, and was found to have hearing loss, 
although records of such are unavailable.  A 2003 VA 
audiology test confirms a bilateral hearing loss disability 
under the standards of 38 C.F.R. § 3.385.

The subsequent 2003 VA ear examination noted the history and 
current findings of bilateral hearing loss.  The doctor 
stated that it was possible that the loud noise exposure that 
the veteran sustained in engine room work during service did 
cause some initial high frequency hearing loss, but that 
there were other potential sources for hearing loss since 
that time including aging.  The examiner remarked that he 
thought that it could not be said that there was a 
significant portion of the veteran's hearing loss secondary 
to the noise exposure he sustained while on active duty.  The 
Board observes that the examiner's opinion is equivocal.  
However, the examiner does specifically indicate that it is 
possible that the loud noise exposure the veteran sustained 
in engine room work did cause some initial high frequency 
hearing loss.  While the examiner did not believe that a 
significant portion of the veteran's current hearing loss is 
due to service noise exposure, this leaves open the 
possibility that at least some portion of the current hearing 
loss is due to acoustic trauma in service.

Based on all the evidence, there is a reasonable doubt that 
at least some portion of the veteran's current bilateral 
hearing loss is due to noise exposure during World War II 
service, even though the condition was first medically 
diagnosed years after service.  38 C.F.R. § 3.303(d).  
Resolving reasonable doubt in favor of the veteran, the Board 
finds that current bilateral hearing loss began in service.  
38 U.S.C.A. § 5107(b).  The condition was incurred in 
service, warranting service connection.


ORDER

Service connection for bilateral hearing loss is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



